Citation Nr: 0102654	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-11 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel



INTRODUCTION

The veteran served on active duty from August 1962 to May 
1967.

This appeal arises from a rating decision in February 1998, 
which denied entitlement to service connection for headaches, 
and a rating decision in March 1999, which denied entitlement 
to service connection for bilateral hearing loss, by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Board notes that, with regard to the issue of entitlement 
to service connection for bilateral hearing loss, after a 
statement of the case was furnished by the RO in October 
1999, the veteran's representative filed VA Form 646, 
Statement of Accredited Representative in Appealed Case, 
which contained an argument that service connection should be 
granted for hearing loss.  The Board finds that the 
representative's statement constituted a substantive appeal 
on the issue of entitlement to service connection for 
bilateral hearing loss.  See 38 U.S.C.A. § 7105(a) (West 1991 
& Supp. 2000); 38 C.F.R. §§ 20.200, 20.202 (2000).

The Board notes further that the rating decision of February 
1998 denied entitlement to service connection for sinusitis 
and urinary disease.  The veteran did not initiate an appeal 
by filing a timely notice of disagreement with those 
determinations and, consequently, those issues are not before 
the Board at this time.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. 
§§ 20.200, 20.201.   

The Board also notes that the rating decision of October 1999 
denied entitlement to service connection for a cervical spine 
disorder and tinnitus. The veteran did not initiate an appeal 
by filing a timely notice of disagreement with those 
determinations and, consequently, those issues are not before 
the Board at this time.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. 
§§ 20.200, 20.201. 

The Board notes that the veteran, in a statement received in 
April 1998, raised the issue of entitlement to service 
connection for a lung disorder, as due to exposure to Agent 
Orange.  That claim is referred to the RO for appropriate 
action.

Finally, the Board notes that the veteran failed to appear 
for a personal hearing before a Member of the Board which was 
scheduled for November 15, 2000, in Washington, DC.  

REMAND

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits.  That 
law provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by VA and provides for VA to arrange for a medical 
examination and opinion in certain circumstances. In the case 
of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  The 
VCAA also provides that VA shall assist the claimant unless 
there is no reasonable possibility that such assistance would 
aid in substantiating the claimant's claim.  Id. 

In the veteran's case, his service medical records disclose 
that, in March 1966, he sustained multiple lacerations to the 
right forehead when struck on the head with a bottle by an 
assailant.  The veteran contends that he currently has 
headaches and bilateral hearing loss as results of the blow 
to the head in March 1966.  

With regard to headaches, the veteran's service medical 
records after March 1966 are negative for headaches.  At an 
examination for separation in April 1967, the veteran's head 
was evaluated as normal and he did not complain of headaches.  
The only postservice medical evidence of headaches which is 
of record is a notation at a VA primary care clinic in April 
1997 that the veteran complained of headaches, which he 
associated with neck problems which he was having.

With regard to hearing loss, the service medical records 
contain reports of audiograms in August 1964 and December 
1964, which did not result in a finding of hearing loss.  At 
an audiometric examination as part of the separation 
examination in April 1967, pure tone thresholds were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
0
LEFT
0
0
5
0
0

Hearing loss was not diagnosed.

A private audiological examination in December 1997 and a VA 
audiological examination in April 1999 showed bilateral 
sensorineural hearing loss.

There is no current diagnosis of a chronic headache disorder, 
and there is no medical opinion of record relating either 
headaches or sensorineural hearing loss to a blow to the head 
in service in March 1966.  The Board finds that the VCAA 
requires examinations and opinions from physicians in that 
regard, and this case will be remanded to the RO for that 
purpose.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should request that the 
veteran identify each physician and 
medical facility which has treated him 
for headaches since his separation from 
service in May 1967.  After securing any 
necessary releases from the veteran, the 
RO should attempt to obtain copies of all 
such clinical records.  If records are 
not obtained, the RO should comply with 
the notice provisions of the VCAA. 

2.  The RO should then arrange for the 
veteran to undergo examinations by 
specialists in neurology and 
otolaryngology.  It is imperative that 
the examiners review a copy of this 
REMAND and the veteran's medical records 
in the claims file.  The neurological 
examiner should determine whether the 
veteran has a chronic headache disorder.  
In the event that a chronic headache 
disorder is diagnosed, the neurological 
examiner should offer an opinion on the 
question of whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that a current headache 
disorder is related to a blow to the head 
in March 1966 while the veteran was on 
active duty.  The otolaryngologist should 
offer an opinion on the question of 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that 
current bilateral sensorineural hearing 
loss is related to a blow to the head in 
March 1966 while the veteran was on 
active duty. The veteran is advised that 
failure to report for a scheduled VA 
examination may have adverse 
consequences, including the possible 
denial of his claim.  38 C.F.R. § 3.655; 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

3.  The RO should then readjudicate the 
claims for service connection for 
headaches and bilateral hearing loss on 
the merits, on the basis on all the 
evidence of record and all applicable 
statutes, regulations, and caselaw.  If 
any determination remains unfavorable to 
the veteran, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the applicable time to respond.

The case should then be returned to the Board, if otherwise 
in order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matters which the 
Board has remanded to the RO. Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




